My conclusion from the study of the record here in light of the briefs and argument of counsel is that the verdict and judgment as to Goodwin should be affirmed but should be reversed as to Lukers. There was sufficient evidence to connect both Goodwin and Lukers with the breaking and entering (if testimony given by thieves who are themselves the principal perpetrators of the crime, and who are seeking to make an easier bed for themselves, be deemed sufficient to support conviction) but the verdict acquits them of that charge and there is nothing else shown by the record which connects Lukers with the larceny which was committed subsequent to the breaking and entering, while there is evidence connecting Goodwin with the commission of the larceny. Lukers is not shown to have been free from fault but the evidence does not show him to be guilty of larceny. I think the evidence may have been sufficient tohave supported a verdict against him as an accessory before the fact to the larceny but he was not prosecuted on such a charge and acquittal of the charge of breaking and entering precludes a subsequent prosecution for the crime of accessory before the fact because in this case participation in the breaking and entering is the controlling fact on which the State would have to rely for a conviction of the offense of accessory before the fact to the larceny. Perhaps he was derelict in the performance of his duty as a police officer but still there is no basis, as I see it in this record for a verdict which acquits him of the offense of breaking and entering but guilty of a larceny committed by those who did break and enter, immediately after the breaking and entering and from the building so broken and entered.